DETAILED ACTION

Applicants’ response filed 6/17/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-15 and 17-20 are pending. 
Rejections under 35 USC 112 are maintained in view of remarks herein. 
Rejections under 35 USC 101 are maintained in view of remarks herein. 
Double patenting rejections are maintained as no terminal disclaimer has been received. 
Application is pending. 

Regarding rejections under 35 USC 112: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15 and 17-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 

    PNG
    media_image1.png
    750
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    30
    493
    media_image2.png
    Greyscale


In paragraph 4 of the claim, it states, “…determining, by the decoding apparatus, L3 decoding paths from the L2 second decoding paths for each of the L1 first decoding paths, wherein the L3 third decoding paths are selected from the L2 second decoding paths based on path metric values of the L2 decoding paths…”
Are the L3 decoding paths determined for each of the L2 second decoding paths? This is not clear in the claim. 
The claim also recites, “…selecting…a total number of L1xL3 third decoding paths for the L1 first decoding paths…” 
It is still unclear on how exactly the L1 decoding paths are determined and then how the L1xL3 decoding paths are determined for the L1 first decoding paths.
Essential elements are missing. 
Independent claim 11 is rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. 
Corrections are requested. 

Regarding rejections under 35 USC 101: 
	Applicants have amended the claims to include a generic “decoding apparatus” which does not render the claims statutory under 35 USC 101. The decoding apparatus is considered to be a generic hardware component and is considered by the courts to be well-understood, routine and conventional computer functions. See MPEP 2106.05(d) and MPEP 2106.05(f). Furthermore the concepts described in claims are mathematical concepts that may be performed by pen and paper. See prior office(s) for details. The rejections are maintained. 

Regarding rejections under Double Patenting:
	A terminal disclaimer has not been received. The rejections are maintained. 





















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112